Citation Nr: 0118419	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 determination by the VA Regional Office (RO) 
in Manila, Philippines, which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.

The record reflects that the appellant initially requested a 
personal hearing before a Member of the Board in conjunction 
with her appeal.  A hearing was scheduled for June 2001, but 
the appellant failed to appear.  Therefore, her request for a 
personal hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000);Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has asserted that she had recognized military 
service during World War II, and has submitted various 
documents in support of her claim.  For example, she 
submitted a January 1955 statement from General Headquarters, 
Armed Forces of the Philippines, Reserve Affairs Division, 
which stated that she appeared on the reconstructed roster 
"(Grla)" of the 85th Infantry Regiment, as Private, approved 
and recognized as of July 1943.  The appellant has also 
submitted her own statements, including a September 1998 VA 
Form 21-526, Application for Compensation or Pension, to the 
effect that she had recognized military service from July 
1943 to June 1945.  In a July 1998 statement, she reported 
that she was inducted into the "USAFFE" of the Philippine 
Commonwealth Army an enlisted "Women [Auxiliary] Service," 
and that she served with the "U.S. Forces in the 
Philippines."  She also stated that the served as a "Women 
[Auxiliary] Service," aide to the "USAFFE-GUERRILLA" 
forces in the wartime "85th Infantry Regiment."

The record reflects that the RO requested confirmation from 
the U.S. Department of the Army in October 1998 and July 1999 
as to whether the appellant had recognized service under her 
married and/or her maiden name, respectively.  In response to 
both of these requests, the U.S. Department of the Army 
notified the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

In a June 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO stated that the individual records for 
each potential claimant were maintained in alphabetical 
order.  It was noted that ARPERCEN had repeatedly informed VA 
that, unless the claimant reported personal data such as 
name, which was different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was further 
noted that ARPERCEN had indicated that a potential claimant's 
service was verified by the records associated with his or 
her name and that, if the name was a common one or if there 
are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO also reported that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and findings are not binding on ARPERCEN.  
Moreover, the RO noted the information submitted to ARPERCEN 
concerning the appellant's claim of recognized military 
service, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  
Additionally, the Board notes that the RO reported 
essentially the same information to the appellant by the 
March 1999 Statement of the Case and the December 2000 
Supplemental Statement of the Case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted, including those from 
the government of the Philippines, have no bearing upon the 
resolution of this matter.  

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the June 2001 Memorandum for 
File, that the appellant has since submitted no United States 
service documents in support of her claim, or any further 
information different from that previously submitted to the 
United States Army, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the reasons stated below, the Board finds that 
VA's duties under the VCAA have been fulfilled even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA.

The record reflects that the RO informed the appellant by the 
March 1999 Statement of the Case and the December 2000 
Supplemental Statement of the Case, that the U.S. Department 
of the Army had certified that she had no recognized military 
service and that this determination was binding on VA.  This 
is essentially the same rationale for the Board's decision 
herein.  It is also noted that both the Statement of the Case 
and the Supplemental Statement of the Case included a summary 
of the applicable statutory and regulatory provisions 
pertinent to the instant case.  Further, as noted above, the 
appellant has since submitted no United States service 
documents in support of her claim, or any further information 
different from that previously submitted to U.S. Department 
of the Army, which would warrant a request for 
recertification.  Moreover, since this claim has been denied 
as a matter of law, the benefit of the doubt doctrine is not 
for application in the instant case.  Also, as the law and 
not the facts is dispositive in this case, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See § 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(a)(2).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.  


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

